Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on September 16, 2020. Claims 1 – 15 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0031544, filed on March 19, 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
METHOD AND APPARATUS FOR VIDEO SIGNAL PROCESSING DETERMINING REFERENCE SAMPLE LINES FOR A PREDICITON TARGET SAMPLE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 7, it recites “wherein weights applied to a first reference sample and a second reference sample, respectively, are determined on the basis of a distance to the prediction target sample”, which is already stated in dependent claim 6. Therefore, claim 7 does not further limit claim 6 as it appears to be a duplicate claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

CLAIM INTERPRETATION

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an intra prediction module determining an intra prediction mode of a current block in claim 15.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the intra prediction module is described in paragraph [0095] as “generate a prediction block based on pixel information in the current picture and performed based on intra prediction mode information of the prediction unit received from the device for encoding a video”, which provides the algorithm to perform the function of the intra prediction module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 11 and 13 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUN et al., (US 2019/0166375 A1) referred to as JUN hereinafter.
Regarding Claim 1, JUN discloses a method of decoding an image (Fig. 7), the method comprising: 
determining an intra prediction mode of a current block (Par. [0338], if the non-directional mode is the planar mode (i.e. intra prediction mode), intra prediction may be performed); 
determining a reference sample line for a prediction target sample included in the current block (Par. [0340], intra prediction may be performed using at least one reference sample located on a horizontal and/or vertical line (i.e. reference sample line) at the position of a target sample for intra prediction), wherein the determining of the reference sample line is performed on the basis of a position of the prediction target sample or whether the prediction target sample is included in a predetermined region (Par. [0338], using a weighted sum calculated in consideration of distances (i.e. predetermined region) from the constructed one or more reference samples, according to the position of a target sample (i.e. position of prediction target sample) for intra prediction in the current block); and 
obtaining a prediction value of the prediction target sample on the basis of the intra prediction mode and the reference sample line (Par. [0356], a prediction sample value at a target 

Regarding Claim 2, JUN discloses Claim 1. JUN further discloses wherein the determining of the reference sample line is performed on the basis of a result of comparing a distance from the position of the prediction target sample to a first reference sample included in a first reference sample line, and a distance from the position of the prediction target sample to a second reference sample (Par. [0338], using a weighted sum calculated in consideration of distances (i.e. comparing distances) from the constructed one (i.e. first reference sample) or more reference samples (i.e. second reference sample), according to the position of a target sample for intra prediction in the current block) included in a second reference sample line (Par. [0237], a reference sample for the current block may be derived using at least one of one or more reference sample lines for the current block and one or more reference sample lines neighboring to the prediction block most similar to the current block (i.e. first and second reference sample lines))

Regarding Claim 3, JUN discloses Claim 2. JUN further discloses wherein the first reference sample and the second reference sample are determined on the basis of the intra prediction mode (Par. [0340], intra prediction may be performed using at least one reference sample located on a horizontal (i.e. first reference sample) and/or vertical (i.e. second reference sample) line at the position of a target sample for intra prediction).

Regarding Claim 5, JUN discloses Claim 1. JUN further discloses wherein the prediction value is calculated on the basis of a weighted sum operation (Par. [0158] In a non-directional planar mode among intra-prediction modes, when generating a prediction block of the encoding/decoding target block, a sample value in the prediction block may be generated by using a weighted sum of an upper reference sample of the current sample, a left reference sample of the current sample, an upper right reference sample of the current block, and a lower left reference sample of the current block according to the sample location) or an average operation between a first reference sample included in a first reference sample line and a second reference sample included in a second reference sample line.

Regarding Claim 6, JUN discloses Claim 1. JUN further discloses wherein weights applied to a first reference sample and a second reference sample, respectively, are determined on the basis of a distance to the prediction target sample (Par. [0338], using a weighted sum calculated in consideration of distances from the constructed one (i.e. first reference sample) or more (i.e. second reference sample) reference samples, according to the position of a target sample for intra prediction in the current block).

Regarding Claim 7, JUN discloses Claim 6. JUN further discloses wherein weights applied to a first reference sample and a second reference sample, respectively, are determined on the basis of a distance to the prediction target sample (Par. [0338], using a weighted sum calculated in consideration of distances from the constructed one (i.e. first reference sample) or more (i.e. second reference sample) reference samples, according to the position of a target sample for intra prediction in the current block).

Regarding Claim 8, JUN discloses Claim 1. JUN further discloses wherein the determining of the reference sample line includes determining whether to use multiple reference sample lines (Par. [0226], FIG. 9, a reference sample may be constructed for intra prediction of a 4×4 current block by selecting at least one of a plurality of left and/or top reconstructed sample lines neighboring to the current block).

Regarding Claims 9 – 11, 13 and 14, the limitations are similar to those treated in the above rejection(s), and are met by the reference as discussed above.  Claims 9 – 11, 13 and 14 however recite an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, Claims 9 – 11, 13 and 14 are rejected for the same reasons of anticipated as used above.

Apparatus Claim 15 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1.  Therefore apparatus claim 15 corresponds to method claim 1, and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JUN (US 2019/0166375 A1) in view of Liu et al., (US 20180/352222 A1) referred to as Liu hereinafter.
Regarding Claim 4, JUN discloses Claim 2. While JUN further discloses the first reference sample line and the second reference sample line (Par. [0237], a reference sample for the current block may be derived using at least one of one or more reference sample lines for the current block (i.e. first reference sample line) and one or more reference sample lines neighboring to the prediction block (i.e. second reference sample line) most similar to the current block), JUN does not specifically teach top reference sample and left reference sample in the first reference sample line or right reference sample and bottom reference sample in the second reference sample line. Therefore, JUN fails to explicitly teach wherein the first reference sample line includes a top reference sample included in a row adjacent to a top of the current block, and a left reference sample included in a column adjacent to a left side of the current block, and the second reference sample line includes a right reference sample included in a column adjacent to a right side of the current block, and a bottom reference sample included in a row adjacent to a bottom of the current block.
However, Liu teaches wherein the first reference sample line includes a top reference sample included in a row adjacent to a top of the current block, and a left reference sample included in a column adjacent to a left side of the current block, and the second reference sample line includes a right reference sample included in a column adjacent to a right side of the current block, and a bottom reference sample included in a row adjacent to a bottom of the current block (Fig. 4, Par. [0070], a sample in (x, y) location in the current block 300, both P.sub.h(x, y) and P.sub.V(x, y) are calculated by applying larger weights to the left sample (e.g., a 
References JUN and Liu are considered to be analogous art because they relate to video decoding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying the location of the reference samples in the first and second reference line being in the top and left and right and bottom, respectively, as suggested by Liu in the invention of JUN. This modification would provide more accurate prediction values for samples in the current block (See Liu, Par. [0085]).

Regarding Claim 12, the limitations are similar to those treated in the above rejection(s), and are met by the references as discussed above.  Claim 12 however recite an encoding method, rather than a decoding method, which is similar in structure expect in reverse operation. Therefore, Claim 12 are rejected for the same reasons of obviousness as used above.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Cho et al. (US 11,128,862 B2) teaches deriving an intra-prediction mode for a current block, determining whether or not a left boundary or an upper boundary of the current block is a boundary of a predetermined image region, configuring a reference sample by using at least one reconstructed sample included in at least one reconstructed sample line adjacent to the current block based on the determination result, and performing intra-prediction for the current LEE et al. (US 2019/0222837 A1) teaches deriving an intra prediction mode for the at least one sub-block; constructing a reference sample for the intra prediction; and performing intra prediction for the at least one sub-block based on the derived intra prediction mode.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425